Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 8/9/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US20090011298).
2.	Regarding claims 1-11, Sato teaches a fuel cell system (see Fig. below) comprising: at least one fuel cell, each fuel cell including an anode inlet and a cathode inlet, wherein the anode inlet is configured to fluidly receive hydrogen and the cathode inlet is configured to fluidly receive an air source containing oxygen; and a purification unit fluidly connected between an anode outlet of the at least one fuel cell and the anode inlet; wherein the purification unit is configured to reduce the amount of oxygen in an anode exhaust stream exiting the anode outlet prior to the anode exhaust stream being directed to the anode inlet, the reduction being performed after shut-down, before start-up and during the start- up; and, wherein the purification unit contains a regenerable oxygen capture media configured to at least one of adsorb and absorb oxygen (see Fig. below).

    PNG
    media_image1.png
    693
    928
    media_image1.png
    Greyscale

Sato’s device can inherently perform the claimed function in instant claims 1-11 of Applicant, because Sato’s apparatus teaches all the structural limitations of the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722